Opinion by
Trexler,*J.,
This is a suit to recover commissions claimed to be due on a saleman’s contract for the sale of motor vehicles. *517The -written contract between the parties contains the following clause, “If for any reason the vehicle is sold at a. concession, or any equipment given with same, or other miscellaneous expenses incurred, these expenditures will be charged against the commission due to the party of the second part.” The plaintiff opened negotiations with the American Bridge Company for the sale of a truck for the sum of fifty-two hundred dollars. The verdict of the jury fixes the fact that he brought the parties together and was the sole efficient cause of the sale. The transaction was concluded by the defendants who dealt directly with the bridge company. They reduced t’he price ten per cent to wit: Five hundred and twenty dollars and now claim that that reduction should be charged against the plaintiff’s commission. Plaintiff asserts that he never assented to this reduction and this matter was referred to the jury who found in his favor.
The written contract had but one object, and that was the sale of motor vehicles through the plaintiff. It had no relation to sales other than those made by him. The section above set forth upon which the defendants base their defense refers to deduction of prices, expenditures and concessions in such cases where the agent in making the sale offered inducements to the purchaser, and the evident purpose was that any departure from the price by the agent had to be borne by him. If the agent sought the bridge company and secured the customer, the defendants were required in good faith to sell to the purchaser on the same terms as the agent had been authorized to sell or if it changed these the agent was not affected by such act. It was said in Keys v. Johnson, 68 Pa. 42, “If vendors were permitted to employ brokers to look up purchasers, and call the attention of buyers to the property which they desired to sell, limiting them as to the terms of sale, and then while such purchasers were negotiating, take the matter into their own hands, avail themselves of the labor, services and expenses of the broker in bringing the property into market, and accom*518plish a sale by an abatement in tbe price, and yet refuse to pay tbe broker anything, tbe business of a broker would not be worth pursuing, gross injustice would be done, every unfair and illiberal vendor would limit bis property at a price slightly above tbe market, and make use of tbe broker to bring it into notice, and then make bis own terms with tbe buyers who were in reality procured by tbe efforts of tbe agent.”
We think tbe case was properly submitted and that tbe judgment should not be disturbed.
Judgment affirmed.